COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jason Alan Bigon II v. The State of Texas

Appellate case number:      01-22-00766-CR

Trial court case number:    21-0132-K277

Trial court:                277th District Court of Williamson County

        Appellant’s court-appointed counsel has filed a brief concluding that this appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant, acting pro se,
has filed a motion requesting access to a copy of the appellate record for use in preparing
his pro se response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014). Appellant has also requested an extension of time to file
his response. We grant the motion.
       We order the trial court clerk, no later than 10 days from the date of this order, to
provide a copy of the record, including the clerk’s record, the reporter’s record, and any
supplemental records, to appellant. The trial court clerk shall further certify to this Court,
within 15 days of the date of this order, the date upon which delivery of the record to the
appellant is made.
       Appellant’s response to his appointed counsel’s brief, if any, shall be filed no
later than thirty days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court

Date: __December 22, 2022___